Citation Nr: 0931433	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  09-09 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension and 
cardiac hypertrophy.

2.  Entitlement to service connection for aortic 
insufficiency.

3.  Entitlement to service connection for a left arm 
disability.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for 
hypercholesterolemia.

6.  Entitlement to service connection for obesity.

7.  Entitlement to an increased rating for the lumbosacral 
strain status post lumbar fusion, currently rated 60 percent 
disabling. 

8.  Entitlement to an increased rating for right lower 
extremity radiculopathy, currently rated 20 percent 
disabling. 

9.  Entitlement to an increased rating for left lower 
extremity radiculopathy, currently rated 20 percent 
disabling. 

10.  Entitlement to special monthly compensation based on a 
need for the regular aid and attendance of another person or 
by reason of being housebound.  

11.  Entitlement to specially adapted housing grant. 

12.  Entitlement to special home adaptation grant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active military service from August 1961 to 
August 1964.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied multiple service connection claims, 
denied multiple increased rating claims, denied special 
monthly compensation, denied a specially adapted housing 
grant, and denied a special home adaptation grant.  

In a July 2006 rating decision, the RO determined that clear 
and unmistakable error (CUE) was not committed in a November 
1969 rating decision that reduced a rating for the service-
connected lumbar spine disability from 20 percent to 10 
percent.  The Veteran submitted a notice of disagreement 
(NOD) to that decision in July 2006.  In October 2006, 
however, he withdrew the NOD.  Thus, the July 2006 rating 
decision has become final.  

At a May 2009 hearing before the undersigned Veterans Law 
Judge, the Veteran again raised the issue of the propriety of 
a rating reduction in a November 1969 rating decision based 
on CUE and/or non-finality due to lack of notice.  This is 
referred to the RO for appropriate action.  During the 
hearing, he withdrew an appeal for service connection for 
carpal tunnel syndrome and an appeal for a higher rating for 
service-connected pes planus.  Also at the hearing, he 
submitted new evidence and waived his right to initial RO 
consideration of this evidence.  Thus, a remand will not be 
necessary for this procedural safeguard.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2008). 

Service connection for aortic insufficiency, for a claimed 
left arm disability, and for sleep apnea is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence tending to show that service-
connected spinal disabilities have aggravated the Veteran's 
hypertension and cardiac hypertrophy has been submitted.  

3.  Medical evidence of a disability related to or caused by 
hypercholesterolemia has not been submitted.  

4.  Medical evidence tending to show that obesity is 
proximately due to service or service-connected disability 
has not been submitted.  

5.  Throughout the appeal period, the service-connected 
lumbar spine disability has been manifested by unfavorable 
ankylosis of the entire spine.  

6.  Throughout the appeal period, right and left lower 
extremity neuropathies have been manifested by muscle 
weakness and sensory deficits productive of moderate 
incomplete paralysis; manifestations of severe incomplete 
paralysis of either lower extremity is not shown. 

7.  The Veteran is so helpless as to be in need of regular 
aid and attendance due to physical incapacity that requires 
care or assistance on a regular basis to dress or undress 
himself and to keep himself clean and presentable. 

8.  The Veteran does not have loss of use of any extremity, 
blindness in both eyes (having only light perception), or 
either of the above along with residuals of organic disease 
or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.

9.  The Veteran is not entitled to compensation for a 
permanent and total disability due to blindness in both eyes 
with 5/200 visual acuity or less; or, anatomical loss or loss 
of use of both hands.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension and 
cardiac hypertrophy as secondary to service-connected lumbar 
spine disability are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.310 (2008).

2.  The criteria for service connection for 
hypercholesterolemia or obesity as secondary to a service-
connected disability are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.310 (2008).

3.  The criteria for a 100 percent schedular rating for 
unfavorable ankylosis of the entire spine are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, Plate V, § 4.71a, Diagnostic Code 5243 
(2008).

4.  The criteria for a schedular rating greater than 20 
percent for right lower extremity neuropathy are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.124a, Diagnostic Code 8526 (2008).

5.  The criteria for a schedular rating greater than 20 
percent for left lower extremity neuropathy are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp.2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.124a, Diagnostic Code 8526 (2008).

6.  The criteria for special monthly compensation based on 
the need for the regular aid and attendance have been met.  
38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2008).

7.  The criteria for assistance in acquiring specially 
adapted housing have not been met.  38 U.S.C.A. §§ 2101(a), 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.809 
(2008).

8.  The criteria for entitlement to a special home adaptation 
grant have not been met.  38 U.S.C.A. §§ 2101(b), 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.809a 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA must notify the claimant and his 
representative of any information and any medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that 
VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Adequate notice was provided in a November 2006 letter to the 
Veteran that addressed multiple issues and mentioned the 
notice pursuant to Dingess, supra.  This letter was timely, 
as it preceded the July 2007 rating decision, from which this 
appeal was taken.  Adequate notice was not provided in that 
letter with respect to an increased rating for the lumbar 
spine; however, because a 100 percent schedular rating is 
granted for the spine for the entire appeal period in this 
decision, such error was harmless. 

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  If the diagnostic code 
under which the disability is rated contains criteria 
necessary for entitlement to a higher rating that would not 
be satisfied by simply demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), VA must 
provide general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, VA's notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, at 43-44. 

Adequate notice of the elements set forth in Vazquez were 
provided in a February 2009 letter.  Although this letter did 
not precede the July 2007 rating decision, the RO issued a 
statement of the case (SOC) in March 2009 and the Veteran 
testified before the undersigned in May 2009.  He has been 
afforded adequate opportunity to submit additional evidence 
and in May 2009 he did submit additional evidence along with 
a waiver of his right to initial RO review of that evidence.  
Thus, the timing defect was cured.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (issuance of notification 
followed by readjudication of the claim, such as a statement 
of the case (SOC) or supplemental statement of the case 
(SSOC), cures a timing defect).  In addition, the Veteran has 
never alleged how any timing error prevented him from 
meaningfully participating in the adjudication of his claim.  
As such, the Veteran has not established prejudicial error in 
the timing of VCAA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA and private clinical records.  The claimant 
was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  
The claimant was afforded VA medical examinations at various 
times.  Neither the claimant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002).

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the Veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a Veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
Veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
Veterans under 38 U.S.C.A. § 1154(b), but, because the 
Veteran was not in combat, he will not be afforded this 
consideration.  

Service connection may be established on a secondary basis 
for a disability proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

38 C.F.R. § 3.310 was amended effective October 10, 2006.  
The revised § 3.310(b) provides the following: 

  Any increase in severity of a nonservice-
connected disease or injury that is proximately due 
to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service 
connected.  However, VA will not concede that a 
nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury 
unless the baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created before the 
onset of aggravation or by the earliest medical 
evidence created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current 
levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

The above-stated amendment requires that where secondary 
service connection is established by aggravation of a pre-
existing condition, before a disability rating can be 
assigned, VA must establish a pre-aggravation baseline level 
of disability for the nonservice-connected disability.  
Because the claim was received since the regulatory change 
was made, this provision might apply to the present case.

Hypertension and Cardiac Hypertrophy Due to Service-connected 
Disability

A January 2003 report from S. Bhatia, M.D., contains 
impressions of essential hypertension, among others.  

In October 2006, the Veteran reported that service-connected 
back pains had caused increased blood pressure readings.  In 
turn, high blood pressure had caused permanent heart damage.  
He reported that he suffered from aortic insufficiency and 
from an enlarged heart.  He reported medical treatment by Dr. 
Bhatia.

In November 2006, the Veteran again reported that his heart 
was enlarged.  

A January 2007 VA compensation examination does not address 
cardiac complaints.  

A December 2008 nuclear stress test report from 
Cardiovascular Group of Southern California reflects, "Both 
at stress and at rest, the left ventricle is massively 
enlarged."  

In May 2009, the Veteran testified before the undersigned 
that his cardiac condition is linked to his spine by way of 
lack of exercise.  He referred to a cardiology opinion that 
he had obtained from the Cardiovascular Medical Group Medical 
Group of Southern California.  

During the hearing, the Veteran submitted a medical report 
from Dr. Bhatia of the Cardiovascular Medical Group Medical 
Group of Southern California.  Dr. Bhatia reported that the 
Veteran suffered from hypertension, hypercholesterolemia, and 
cardiomegaly.  Dr. Bhatia found a clear link by way of 
aggravation between these disorders and the service-connected 
spinal disability.  The basis and rationale was that the 
service-connected spinal disability prevented physical 
exercise and prevented cardiovascular rehabilitation. 

The nexus opinion provided by Dr. Bhatia is persuasive, as it 
is based on correct facts and is supported by a rationale.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a 
medical opinion that contains only data and conclusions is 
accorded no weight); also see Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) (medical opinion based upon an inaccurate 
factual premise has no probative value).  No medical evidence 
to the contrary has been submitted.  

While the Veteran has provided lay evidence of a link, VA 
regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis 
is competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The Veteran's opinion in this matter is of 
little value because the determination involves a question of 
etiology for which medical expertise is needed. 

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence supports the 
claim.  Secondary service connection for hypertension and for 
cardiomegaly due to a service-connected spinal disability 
must therefore be granted.  

Hypercholesterolemia Due to Service-connected Disability 

With respect to service connection for hypercholesterolemia 
(excess of cholesterol in the blood, Dorland's Illustrated 
Medical Dictionary, 792 (28th ed. 1994), no additional 
disability due too hypercholesterolemia is shown.  Service 
connection for likely results of chronic 
hypercholesterolemia, such as atherosclerotic heart disease, 
is available; however, atherosclerotic heart disease is not 
currently shown.  As for hypercholesterolemia itself, no 
additional disability due to this exists at present.  In the 
absence of medical evidence of a hypercholesterol-related 
current disability, the claim for service connection for 
hypercholesterolemia is not plausible.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (In the absence of proof of a 
present disability there can be no valid claim [for service 
connection].").

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for service connection for 
hypercholesterolemia is therefore denied.  

Obesity Due to Service-Connected Disability 

Although obesity is noted in the record, the Veteran's 
obesity is not shown to be a disability or to contribute 
toward a disability.  Disabilities related to obesity, such 
as sleep apnea, may be service-connected and in this case 
service connection for sleep apnea is currently being 
developed.  If favorable evidence is obtained in the future, 
then service connection for sleep apnea may follow; however, 
obesity itself is merely a symptom rather than a secondary 
disability for which service connection may be granted.  

Absent competent evidence which shows that the Veteran's 
obesity constitutes a chronic disability proximately due to 
service-connected disease or injury, service connection is 
not warranted.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  After considering all the evidence of record, 
including the testimony, the Board finds that the 
preponderance of it is against the claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for service connection for obesity is therefore denied.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service treatment records.  38 C.F.R. 
§ 4.2.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

In this case, the maximum available rating for limitation of 
motion of the spine is granted.  When the maximum schedular 
rating is in effect for loss of motion of a joint, and the 
disability does not meet the criteria for a higher evaluation 
under any other applicable code (after all other potential 
codes have been considered), further consideration of 
functional loss may not be required.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  

Where an increase in disability is at issue, the present 
level of disability, rather than remote history, is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  

Lumbar Spine

According to the appealed July 2007 RO rating decision, the 
lumbar spine with status post fusion surgery is currently 
rated 60 percent disabling under Diagnostic Code 5243.  Under 
Diagnostic Code 5243, intervertebral disc syndrome, may be 
evaluated based on incapacitating episodes, or may be 
evaluated based on ankylosis or lesser degrees of limitation 
of motion of the spine.  It may not be evaluated both on 
incapacitating episodes and limitation of motion.  In this 
case, because a 60 percent rating is already in effect, and 
because the highest rating offered for incapacitating 
episodes is 60 percent, a rating based on incapacitating 
episodes need not be considered further.  

With respect to a higher rating for the lumbar spine based on 
ankylosis or a lesser degree of limitation of motion, the 
only schedular rating offered that is higher than the 60 
percent rating already assigned by the RO is a 100 percent 
rating.  This 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  The only question remaining 
therefore is whether there is sufficient evidence of 
unfavorable ankylosis of the entire spine to warrant the 100 
percent schedular rating.  Diagnostic Code 5243 contains the 
following appropriate rating notes: 

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

In an October 2002 letter, R. Moskovitch, M.D., noted 
ankylosis of the lumbar spine with fixation hardware in 
place.  Thoracolumbar kyphosis with possible mild vertebral 
wedging was also noted.  Kyphosis and wedging indicate that 
the ankylosis is not at a neutral (favorable) angle.  Dr. 
Moskovich suggested that the back disability had also caused 
stiffness in the hips and mild hip joint contractures.  Other 
reports also note multilevel fusion of the cervical spine.  

A January 2007 VA compensation examination, performed by a 
QTC physician, revealed that posture was stooped and tilted 
to the left.  Gait was abnormal, lurching, and favored the 
right leg.  The lumbar vertebrae were fused and there was 
only minimal spinal flexion.  The examiner found ankylosis of 
the thoracolumbar spine, but, in the absence of X-rays, 
declined to address whether ankylosis was at an unfavorable 
angle.  In a February 2007 addendum report, the VA 
compensation examiner found unfavorable ankylosis.  

Moreover, in February 2009, Dr. G. Hatch, of the University 
of Southern California, noted a review of the X-rays and an 
examination of the Veteran.  The physician reported fusion of 
the lumbar spine, fusion of the thoracic spine, and fusion of 
the cervical spine.  The physician reported, "...severe 
spondylosis with complete loss of joint space representing 
ankylosis essentially his entire spine."  "This does meet 
the Veterans Administration Criteria for classification for 
unfavorable severe spinal ankylosis."  

Because the earlier evidence from Dr. Muskovich noted 
kyphosis and anterior thoracolumbar spine wedging, because 
the recent VA compensation examination addendum report, based 
on X-rays, finds unfavorable ankylosis of the service-
connected thoracolumbar spine, and because Dr. Hatch recently 
noted ankylosis of the entire spine, the criteria for a 100 
percent schedular rating are more nearly approximated.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  A 100 percent schedular rating for unfavorable 
ankylosis of the entire spine must therefore be granted.  

Right and Left Lower Extremity Radiculopathy

Throughout the appeal period, right and left lower extremity 
intervertebral disc syndrome-related neuropathy have been 
separately rated 20 percent disabling under Diagnostic Code 
8599-8526, that is, a 20 percent rating was assigned for the 
right lower extremity and a separate 20 percent rating was 
assigned for the left lower extremity.  

Under Diagnostic Code 8526, mild incomplete paralysis of the 
femoral nerve warrants a 10 percent rating.  Moderate 
incomplete paralysis of the femoral nerve warrants a 20 
percent rating.  Severe incomplete paralysis warrants a 30 
percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8526.  

Although "paralysis" is defined as loss of motor function 
and/or loss of sensory function (Dorland's Illustrated 
Medical Dictionary 1227 (28th ed. 1994)), a note found at 
38 C.F.R. § 4.124a states that when the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  

In October 2006, the Veteran reported that service-connected 
back pains had caused right leg weakness.  He submitted an 
October 2002 letter from Dr. Moskovich who suggested that the 
back disability had also caused stiffness in the hips and 
mild hip joint contractures.  He also submitted a January 
2003 report from Dr. Bhatia that contains impressions of 
lower extremity weakness, among others.  

A January 2007 VA compensation examination reflects that the 
Veteran reported that he had no sensation in the right leg.  
There was bilateral lower extremity muscle weakness, but no 
evidence of muscle wasting.  The lower extremities exhibited 
sensory deficits in L4 through S1 distribution.  Knee and 
ankle reflexes were diminished.  The physician surmised that 
the superficial peroneal and lateral cutaneous nerves were 
involved, because of numbness and sensory deficits all the 
way to the foot on the right and to calf-level on the left.

Because the evidence attributed both muscle weakness and 
sensory deficits of the right and left lower extremities to 
the service-connected lumbar spine, moderate incomplete 
paralysis of both lower extremities is shown.  A schedular 
rating greater than 20 percent requires severe incomplete 
paralysis, however.  The criteria for a rating greater than 
20 percent are not more nearly approximated because symptoms 
evincing severe incomplete paralysis of any lower extremity 
nerve are not shown.  Such symptoms might include weakness at 
the ankle, nerve lesions, or loss of foot or toe movement, or 
similar manifestations.  Comparing the manifestations of the 
right and left lower extremities with the criteria of the 
rating schedule, the Board finds that the criteria for a 
schedular rating greater than 20 percent under Diagnostic 
Code8526 are not more nearly approximated.  

In this case, the evidence does not contain factual findings 
that demonstrate distinct time periods in which neuropathy of 
either lower extremity exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  The assignment of staged ratings is therefore 
unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claims.  Because 
the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claims 
for a schedular disability rating greater than 20 percent for 
right lower extremity neuropathy and for left lower extremity 
neuropathy are therefore denied.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2008) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the Veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the Veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, because the intervertebral disc syndrome-
related lower extremity neuropathy has not been shown, or 
alleged, to cause such difficulties as marked interference 
with employment or to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 

Special Monthly Compensation 

Special monthly compensation is payable if the Veteran, as 
the result of service-connected disability, has suffered the 
anatomical loss or loss of use of both feet, or of one hand 
and one foot, or is blind in both eyes, with 5/200 visual 
acuity or less, or is permanently bedridden or so helpless as 
to be in need of regular aid and attendance.  38 U.S.C.A. 
§ 1114(l) (West 2002); 38 C.F.R. §§ 3.350 (b); 3.352 (a).

Determinations as to the need for aid and attendance are 
factual in nature and must be based upon the actual 
requirements for personal assistance from others.  The 
criteria for determining that a Veteran is so helpless as to 
be in need of regular aid and attendance are set forth at 38 
C.F.R. § 3.352(a), which requires: Inability of the claimant 
to dress or undress him or herself or to keep him or herself 
ordinarily clean and presentable; Frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
assistance; inability of the claimant to feed him or herself 
through loss of coordination of upper extremities or through 
extreme weakness; Inability to attend to the wants of nature; 
or, Incapacity, either physical or mental, that requires care 
or assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
It is not required that all of the disabling conditions 
enumerated be present before a favorable rating may be made.  
The particular personal functions which the claimant is 
unable to perform should be considered in connection with his 
or her condition as a whole, and the need for aid and 
attendance must be regular, not that there be a constant 
need.  38 C.F.R. § 3.352(a).

As reflected in this decision and in a July 2007 RO rating 
decision, the service-connected disabilities are as follows: 
lumbosacral strain with complete spinal ankylosis, rated 100 
percent; radiculopathy of the right lower extremity, rated 20 
percent; radiculopathy of the left lower extremity, rated 20 
percent; postoperative residuals and partial amputation of 
the left great toe, rated zero percent; and, pes planus, 
rated zero percent.  The combined evaluation for compensation 
is 100 percent.  In addition, the RO granted a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU), although entitlement to 
TDIU will be superseded by the 100 percent schedular rating 
granted herein. 

In considering whether the Veteran is entitled to special 
monthly compensation based on the need for regular aid and 
attendance, the Board may only consider separate and distinct 
disabilities.  38 C.F.R § 3.350(e) (3).  The Board must 
consider whether the service-connected disabilities, 
considered solely and separately and not in combination with 
one another, qualify for benefits.

In an April 2004 letter, V. Bassuk, M.D., found the Veteran 
highly disabled and recommended assistance with activities of 
daily living and suggested that home modifications be made.  

A January 2007 VA compensation examiner reported that the 
Veteran was partially bedridden and needed help rising from a 
supine position.  He remained in bed most of the time due to 
pain.  The examiner felt that daily home care and assistance 
was necessary.  The examiner reported, "...the Veteran appears 
capable of self-feeding, fastening cloths but not bathing.  
Probably able to shave but not dress."  In a January 2007 
addendum report, the physician again noted the need for daily 
care and assistance.  

The Veteran testified before the undersigned Veterans Law 
Judge that he already has a personal attendant six days per 
week and his spouse helps him on the weekends. 

The medical evidence reflects a need for aid and attendance 
as outlined at 38 C.F.R. §§ 3.350, 3.352.  This need appears 
to be related to service-connected disabilities.  Although a 
VA Form 21-2680, Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance, is not of 
record, VA and private physicians already agree that the 
Veteran requires daily personal health care services.  The 
competent evidence submitted shows that that the Veteran is 
so helpless as to be in need of regular aid and attendance 
due to incapacity, either physical or mental, that requires 
care or assistance on a regular basis to dress or undress 
himself and to keep himself clean and presentable.  After 
considering all the evidence, including the testimony, 
special monthly compensation based on the need for regular 
aid and attendance will be granted.  Because the aid and 
attendance benefit is paid at a higher rate than the 
housebound benefit, the claim for housebound benefits is 
rendered moot, and no further analysis is required.

Specially Adapted Housing

Entitlement to specially adapted housing is warranted when 
the evidence demonstrates a service-connected disability that 
results in the loss, or permanent loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair; or, blindness in 
both eyes, having only light perception, together with the 
loss, or loss of use, of one lower extremity; or, the loss, 
or permanent loss of use of one lower extremity, together 
with (A) residuals of an organic disease or injury or (B) the 
loss or loss of use of one upper extremity, which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  38 U.S.C.A. § 2101(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.809.

A January 2007 VA compensation examination report reflects, 
"The Veteran requires a cane to walk.  There is generalized 
muscle weakness in both lower extremities with no evidence of 
muscle wasting."  This does not more nearly approximate the 
criteria because there is no loss, or permanent loss of use, 
of one lower extremity.  The Veteran has not alleged nor does 
the evidence show blindness in both eyes.   

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert, supra.  
The claim for specially adapted housing must therefore be 
denied.  

Special Home Adaptation

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a Veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the Veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; and had 
not previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a); and (b) the 
Veteran is entitled to compensation for permanent and total 
disability which is (1) due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  This assistance will not 
be available to any Veteran more than once.  38 U.S.C.A. 
§ 2101(b); 38 C.F.R. § 3.809a.

In November 2006, the Veteran asserted that multiple lumbar 
surgeries had caused neurological impairment of his hands.  
He has not asserted, nor do the records show, service-
connected blindness in both eyes with 5/200 visual acuity or 
less, or service-connected anatomical loss or loss of use of 
both hands.  In fact, the Veteran testified before the 
undersigned Veterans Law Judge that although use of the right 
arm is gone, the left arm, "is working most of the time."  
He did not testify as to loss of use of either hand.  
Therefore, the Veteran does not meet any criterion for this 
benefit.  He is not permanently and totally disabled due to 
blindness, nor has he lost of use of his hands, nor does he 
allege otherwise.

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; Gilbert, supra.  The claim for a special 
home adaptation grant must therefore be denied.  


ORDER

Secondary service connection for hypertension and cardiac 
hypertrophy is granted.

Service connection for hypercholesterolemia and obesity is 
denied.

A 100 percent schedular rating for the service-connected 
lumbar spine disability is granted, subject to the laws and 
regulations governing payment of monetary benefits. 

A schedular rating greater than 20 percent for right lower 
extremity neuropathy is denied.  

A schedular rating greater than 20 percent for left lower 
extremity neuropathy is denied.  

Special monthly compensation based on the need for the 
regular aid and attendance is granted, subject to the laws 
and regulations governing payment of monetary benefits. 

Specially adapted housing grant is denied. 

Special home adaptation grant is denied.


REMAND

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (d); 
38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 
81(2006).

Aortic Insufficiency 

A January 2003 report from Dr. Bhatia contains an impression 
of aortic insufficiency.  Dr. Bhatia's December 2006 report 
mentions, "I treat him for multiple cardiac risk factors."  
In the December 2006 report, the doctor opined, "The 
reduction in cardiac conditioning has exacerbated his 
cardiovascular pathologies (hypertension, hyperlipidemia, 
cardiomegaly).  Exercise cardiac rehab is an integral part of 
his medical therapy, but the application of this therapy is 
limited by the chronic back injury."  

Because the above evidence is not clear whether there is 
aortic insufficiency currently, the Veteran should be offered 
an examination to determine the nature and etiology of aortic 
insufficiency.  

Left Arm Disability

The Veteran's claim for a left arm disability lacks vital 
details.  Neither the private nor VA medical evidence notes a 
left arm disability.  In May 2009, the Veteran testified 
before the undersigned that his left arm was working almost 
all the time.  He requested secondary service connection, but 
did not explain what left arm disability or symptom was 
present.  He also testified that a cervical spine condition 
was worsening, which might suggest radiculopathy to the left 
arm; however, the Board cannot supply missing facts.  VA's 
duty to assist includes obtaining an examination to determine 
the nature and etiology of a left arm disorder.

Sleep Apnea

A January 2003 report from Dr. Bhatia contains an impression 
of sleep apnea, among others.  In October 2006, the Veteran 
reported that the service-connected back disability had led 
to obesity, which led to sleep apnea.  

A January 2007 VA compensation examination report does not 
address sleep apnea.  VA's duty to assist includes obtaining 
an examination or opinion where necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded an 
examination, by an appropriate 
specialist, to determine the nature and 
etiology of aortic insufficiency.  The 
claims file should be made available to 
the physician for review of the pertinent 
evidence and the physician should note 
the January 2003 and December 2006 brief 
reports from Dr. Bhatia.  The physician 
should elicit a complete history of 
relevant symptoms from the Veteran, and 
answer the following:

I.  What is the current diagnosis or 
diagnoses relative to aortic 
insufficiency?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability has been exacerbated 
or aggravated by lack of exercise or 
lack of cardiac rehabilitation due 
to the Veteran's service-connected 
lumbar spine disability?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

2.  The AOJ should make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded an 
examination, by an appropriate 
specialist, to determine the nature and 
etiology of any left arm disorder.  The 
claims file should be made available to 
the physician for review of the pertinent 
evidence.  The physician should elicit a 
complete history of relevant symptoms 
from the Veteran, and answer the 
following:

I.  What is the current diagnosis or 
diagnoses relative to the left arm?

II.  For each diagnosis offered, is 
it at least as likely as not (50 
percent or greater probability) that 
this disability has been caused by 
active service or exacerbated by 
lack of exercise cardiac 
rehabilitation?  

III.  If the answer to question II 
above is "No", then, for each 
diagnosis offered, is it at least as 
likely as not that this disability 
has been exacerbated or aggravated 
by a service-connected disability?  

IV.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

3.  The AOJ should make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded an 
examination, by an appropriate 
specialist, to determine the nature and 
etiology of claimed sleep apnea.  The 
claims file should be made available to 
the physician for review of the pertinent 
evidence.  The physician should elicit a 
complete history of relevant symptoms 
from the Veteran, and answer the 
following:

I.  What is the current diagnosis or 
diagnoses relative to sleep apnea?

II.  For each diagnosis offered, is 
it at least as likely as not (50 
percent or greater probability) that 
this disability has been exacerbated 
or aggravated by lack of exercise or 
lack of cardiac rehabilitation due 
to the Veteran's service-connected 
lumbar spine disability?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

4.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
claims.  If the benefits sought remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  No action by 
the Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to report for 
examination, without good cause, may have adverse 
consequences on his claims.  38 C.F.R. 
§ 3.655 (2008).  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


